Crew III, J.
Appeal (in claim No. 1) from a decision of the Unemployment Insurance Appeal Board, filed May 19, 1997, which granted claimant’s application to reopen and reconsider a prior decision of the Board and which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible for unemployment insurance benefits because she had received a reasonable assurance of continued employment.
Appeal (in claim No. 2) from a decision of the Unemployment Insurance Appeal Board, filed June 6, 1997, which ruled that claimant was ineligible for unemployment insurance benefits because he had received a reasonable assurance of continued employment.
Claimants were employed as temporary teachers by the Buffalo Board of Education during the 1994-1995 academic year. In June 1995, claimants were advised by letter that they would be reemployed during the then-upcoming 1995-1996 academic year. Based upon the evidence adduced at the hearing that followed, the Unemployment Insurance Appeal Board concluded that such letter constituted a reasonable assurance of continued employment and, hence, denied claimants’ respective applications for benefits. These appeals ensued.
We affirm. “Whether a claimant received a reasonable assurance of employment is a factual issue for the Board to resolve and such determination, if supported by substantial evidence, will not be disturbed” (Matter of Makis [Tompkins-Seneca-Tioga Bd. of Coop. Educ. Servs.—Commissioner of Labor], 251 AD2d 928, 929). Based upon our review of the voluminous record in these matters, we are persuaded that the Board’s decisions indeed are supported by substantial evidence and, accordingly, must be affirmed.
Mikoll, J. P., Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decisions are affirmed, without costs.